Case 21-10269-ABA             Doc 363      Filed 04/07/21 Entered 04/07/21 09:26:19                       Desc Main
                                          Document     Page 1 of 11



 COLE SCHOTZ P.C.
 Court Plaza North
 25 Main Street
 P.O. Box 800
 Hackensack, New Jersey 07602-0800
 (201) 489-3000
 (201) 489-1536 Facsimile
 Michael D. Sirota (msirota@coleschotz.com)
 Felice R. Yudkin. (fyudkin@coleschotz.com)
 Jacob S. Frumkin (jfrumkin@coleschotz.com)
 Matteo Percontino (mpercontino@coleschotz.com)
 Rebecca W. Hollander (rhollander@coleschotz.com)

 Attorneys for Debtors
 and Debtors in Possession

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


 In re:                                                          Chapter 11

 CHRISTOPHER & BANKS CORPORATION,                                Case No. 21-10269 (ABA)
 et al.,
                                                                 Jointly Administered
                                     Debtors.1


      DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) CONVERTING THEIR
      CHAPTER 11 CASES TO CASES UNDER CHAPTER 7, (II) ESTABLISHING A
         DEADLINE FOR FILING FINAL CHAPTER 11 FEE APPLICATIONS,
                    AND (III) GRANTING RELATED RELIEF

          Christopher & Banks Corporation and its subsidiaries (collectively, the “Debtors”)

 hereby submit this motion (this “Motion”), pursuant to section 1112(a) of title 11 of the United

 States Code (the “Bankruptcy Code”) and Rule 1017(f) of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”) for the entry of an order, substantially in the form



          1
           The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
 number, as applicable, are as follows: Christopher & Banks Corporation (5422), Christopher & Banks, Inc. (1237),
 and Christopher & Banks Company (2506). The Debtors’ corporate headquarters is located at 2400 Xenium Lane
 North, Plymouth, Minnesota 55441.



 61893/0001-40462663v2
Case 21-10269-ABA           Doc 363    Filed 04/07/21 Entered 04/07/21 09:26:19              Desc Main
                                      Document     Page 2 of 11



 submitted herewith (the “Proposed Order”), (i) converting each of the Debtors’ chapter 11

 cases to cases under chapter 7 of the Bankruptcy Code, effective as of April 19, 2021 (the

 “Conversion Date”), (ii) establishing a deadline for filing final chapter 11 fee applications, and

 (iii) granting related relief. In support of this Motion, the Debtors rely on the contemporaneously

 submitted declaration of Kara Johnson and respectfully state as follows:

                                    JURISDICTION AND VENUE

          1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

 1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United

 States District Court for the District of New Jersey, entered on July 23, 1984, and amended on

 September 18, 2012 (Simandle, C.J.). This matter is a “core” proceeding within the meaning of

 28 U.S.C. § 157(b)(2).

          2.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.       The statutory bases for the relief requested herein are section 1112(a) of the

 Bankruptcy Code and Bankruptcy Rule 1017(f).

                                    PRELIMINARY STATEMENT

          4.       The Debtors filed these chapter 11 cases on January 13, 2021 with the intent to

 conduct a sale process with respect to their eCommerce business and to liquidate the inventory in

 their 449 retail stores. As the Debtors explained to the Court at the January 15, 2021 “first day

 hearing” in these chapter 11 cases, the Debtors believed that the simultaneous sale and wind

 down of the Debtors’ business operations was necessary to conserve liquidity and maximize the

 value of the Debtors’ assets after the COVID-19 pandemic forced the closure of the Debtors’

 stores in March of 2020, causing significant disruption to the Debtors’ business and adversely

 impacting their financial condition.



                                                     2
 61893/0001-40462663v2
Case 21-10269-ABA           Doc 363    Filed 04/07/21 Entered 04/07/21 09:26:19               Desc Main
                                      Document     Page 3 of 11



          5.       Although the Debtors were hopeful that they would be able to confirm a plan of

 liquidation, and have made every effort to maximize the solvency of their estates, they knew—

 and have been transparent with the Court and their constituents from the outset of these chapter

 11 cases—that such a goal might not be attainable.

          6.       As of the date hereof, the Debtors have completed the liquidation sales in their

 retail locations and closed on the sale of substantially all of their remaining assets to ALCC, LLC

 and/or one or more authorized designees thereof (collectively, the “Buyer”). Moreover, both the

 general bar date and the administrative bar date have passed. Having reviewed the

 administrative claims filed and/or otherwise asserted in these chapter 11 cases and compared

 them to the assets available for distribution, the Debtors, after consultation with their advisors,

 have determined that it is in the best interests of their estates and creditors to convert their

 chapter 11 cases to cases under chapter 7.

                                            BACKGROUND

 A.       General Background

          7.       On January 13, 2021 (the “Petition Date”), each of the Debtors commenced with

 this Court a voluntary case under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).

 The Debtors continue to operate their businesses and manage their properties as debtors in

 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

 examiner has been appointed in these chapter 11 cases.

          8.       The Debtors’ chapter 11 cases are being jointly administered pursuant to

 Bankruptcy Rule 1015(b) [Docket No. 45].

          9.       On January 15, 2021, the Court entered an Order approving the retention of Omni

 Agent Solutions as the Debtors’ claims and noticing agent [Docket No. 49].



                                                    3
 61893/0001-40462663v2
Case 21-10269-ABA             Doc 363     Filed 04/07/21 Entered 04/07/21 09:26:19                       Desc Main
                                         Document     Page 4 of 11



          10.      On January 26, 2021, an Official Committee of Unsecured Creditors (the

 “Committee”) was appointed by the Office of the United States Trustee [Docket No. 118].

          11.      Information regarding the Debtors’ business, capital structure, the circumstances

 leading to the commencement of these chapter 11 cases is set forth in the Declaration of Keri L.

 Jones in Support of Debtors’ Chapter 11 Petitions and First Day Pleadings [Docket No. 18] (the

 “First Day Declaration”) which is incorporated herein by reference.

 B.       Post-Petition Use of Cash Collateral

          12.      On the Petition Date, the Debtors filed that certain Motion for Interim and Final

 Orders (I) Authorizing Use of Cash Collateral and Affording Adequate Protection;

 (II) Modifying Automatic Stay; (III) Scheduling a Final Hearing; and (IV) Granting Related

 Relief [Docket No. 17] (the “Cash Collateral Motion”), which, among other things, sought

 Court authority to use the Debtors’ pre-petition lenders’ cash collateral in accordance with an

 agreed-upon budget. On January 15, 2021, the Court entered an order granting the Cash

 Collateral Motion on an interim basis [Docket No. 56] and, on February 8, 2021, the Court

 entered an order granting the Cash Collateral Motion on a final basis [Docket No. 189] (the

 “Final Cash Collateral Order”).2

          13.      The Final Cash Collateral Order provided, among other things, for the Debtors to

 fund certain Carve-Out Reserve Accounts to ensure that the Debtors could make certain

 payments on account of Estimated Fees and Expenses incurred by Professional Persons when

 they became due. Final Cash Collateral Order ¶ 18. The Debtors have funded the Carve-Out

 Reserve Accounts pursuant to the Final Cash Collateral Order throughout the chapter 11 cases.



          2
           Capitalized terms used but not defined in this Section shall have the meanings ascribed to them in the
 Final Cash Collateral Order.


                                                          4
 61893/0001-40462663v2
Case 21-10269-ABA           Doc 363    Filed 04/07/21 Entered 04/07/21 09:26:19               Desc Main
                                      Document     Page 5 of 11



          14.      Moreover, in furtherance of the Debtors and the Committee’s attempt to provide

 for the administrative solvency of the Debtors’ estates, the Final Cash Collateral Order provided

 for a Section 503(b)(9) Claims Reserve in an amount equal to the aggregate of: (x) the first

 $200,000 of expense savings realized by the Debtors under the Budget (excluding savings

 realized by the Debtors under the Statutory Committee’s Professional Fees line item under the

 Budget), if any, plus (y) all savings realized by the Debtors under the Statutory Committee’s

 Professional Fees line item under the Budget, if any. Final Cash Collateral Order ¶ 55.

          15.      On February 12, 2021, pursuant to the Budget, the Debtors repaid the ABL

 Obligations in full. On March 2, 2021, in connection with the closing of the Sale, the Debtors

 satisfied the remaining Term Loan Obligations and the Vendor Program Obligations, which

 obligations were assumed liabilities under the Stalking Horse APA (defined below).

 C.       Disposition of the Debtors’ Assets and Wind Down Efforts

          16.      As set forth in the First Day Declaration, the Debtors’ paramount goal in these

 chapter 11 cases has been to maximize the value of their estates for the benefit of their creditor

 constituencies and other stakeholders through the sale of their business and remaining assets.

          17.      In furtherance of that goal, on the Petition Date, the Debtors filed that certain

 Motion for Entry of Interim and Final Orders (A)(1) Confirming, on an Interim Basis, that the

 Store Closing Agreement is Operative and Effective and Authorizing, on a Final Basis the

 Debtors to Assume the Store Closing Agreement, (B) Authorizing and Approving Store Closing

 Sales Free and Clear of All Liens, Claims, and Encumbrances, (C) Approving Dispute

 Resolution Procedures, and (D) Authorizing Customary Bonuses to Employees of Stores [Docket

 No. 16] (the “Store Closing Motion”). On January 15, 2021, the Court entered an Order

 granting the Store Closing Motion on an interim basis [Docket No. 62], and, on February 8,



                                                     5
 61893/0001-40462663v2
Case 21-10269-ABA           Doc 363    Filed 04/07/21 Entered 04/07/21 09:26:19            Desc Main
                                      Document     Page 6 of 11



 2021, the Court entered an order granting the Store Closing Motion on a final basis [Docket No.

 188] (collectively, the “Store Closing Order”). Pursuant to the Store Closing Order, the

 Debtors conducted liquidation sales at their 449 retail locations in order to maximize the value of

 their estates. The store closing sales concluded in February 2021.

          18.      During the post-petition period, the Debtors continued to market their remaining

 assets for sale with the assistance of their investment banker, B. Riley Securities, Inc. and

 ultimately entered into a stalking horse asset purchase agreement with the Buyer (the “Stalking

 Horse APA”). The Debtors negotiated the Stalking Horse APA based upon a budget of their

 anticipated post-petition expenses and with the goal of consummating a transaction that would

 render their estates administratively solvent. After the negotiation of the Stalking Horse APA,

 the Debtors and their advisors continued to market the Debtors’ assets to third parties, but no

 other viable purchasers emerged.

          19.      On February 23, 2021, the Court entered an order [Docket No. 266] (the “Sale

 Order”) approving the sale (the “Sale”) of substantially all of the Debtors’ business assets to the

 Buyer. The Sale closed on March 2, 2021, effective as of March 1, 2021. As part of the Sale, the

 Buyer purchased all of the Debtors’ remaining assets, including their books and records.

          20.      After the closing of the Sale, the Debtors began to wind down their estates and

 explore alternatives for the ultimate disposition of the chapter 11 cases. Among other things, the

 Debtor filed, and the Court granted, a Motion for Entry of an Order Establishing a Bar Date for

 Filing of Administrative Expense Claims, Approving Form, Manner and Sufficiency of Notice

 Thereof, and Approving the Administrative Expense Form [Docket No. 262], setting March 24,

 2021 as the deadline (the “Administrative Bar Date”) to file certain administrative claims,

 including claims under 11 U.S.C. § 503(b)(9), in the Debtors’ chapter 11 cases.



                                                    6
 61893/0001-40462663v2
Case 21-10269-ABA           Doc 363    Filed 04/07/21 Entered 04/07/21 09:26:19             Desc Main
                                      Document     Page 7 of 11



          21.      While waiting for the Administrative Bar Date to pass, the Debtors filed, and the

 Court granted, a Motion of Christopher & Banks, Inc. for Entry of an Order, Pursuant to

 Sections 105(a) and 363 of the Bankruptcy Code, Approving the (I) Termination of the 401(k)

 Plan and (II) Implementation of Procedures in Connection Therewith [Docket No. 273] and a

 Motion for Entry of an Order Authorizing the Debtors to File a Form 15 With the Securities and

 Exchange Commission to Deregister Securities [Docket No. 274] in order to facilitate the wind

 down of their estates and in recognition of the fact that termination of the Debtors’ 401(k) plan

 and deregistration of the Debtors’ securities will need to be completed whether by the Debtors, a

 chapter 7 trustee, or an estate fiduciary under a plan.

          22.      Separately, the Debtors’ finance personnel began filing final sales and use tax

 returns and the Debtors are in the process of amending their schedules of assets and liabilities to

 incorporate certain pre-petition tax claims that they became aware of during the post-petition

 period. The Debtors also worked with the Buyer and its third-party insurance providers to wind

 down their medical and dental insurance plans and provide for the payment of claims incurred

 during the plan periods but not reported until the runout period.

          23.      At the same time, the Debtors and their advisors engaged in extensive, good-faith

 negotiations with the Committee and the Buyer over the manner and terms of the Debtors’ exit

 from chapter 11. Unfortunately, at this time, the Debtors expect that the allowed administrative

 and priority claims (which include approximately $2 million in social security contributions that

 the Debtors deferred during the pre-petition period under the CARES Act) exceed the assets

 available to pay such expenses and fund a plan process. This is due in part to certain unexpected

 expenses that arose during the post-petition period that exceeded amounts budgeted and

 contemplated during the negotiation of the Stalking Horse APA. In total, the Debtors estimate a



                                                    7
 61893/0001-40462663v2
Case 21-10269-ABA            Doc 363      Filed 04/07/21 Entered 04/07/21 09:26:19                      Desc Main
                                         Document     Page 8 of 11



 $6 million shortfall to confirming a plan. 3 In light of the Debtors’ expectation that allowed

 administrative and priority claims will exceed assets available for distribution, the Debtors, have

 determined that conversion is in the best interests of the Debtors’ estates and creditors.

                                           RELIEF REQUESTED

          24.      By this Motion, the Debtors request entry of the Proposed Order, pursuant to

 section 1112(a) of the Bankruptcy Code and Bankruptcy Rule 1017(f), (i) converting the

 Debtors’ chapter 11 cases to cases under chapter 7 of the Bankruptcy Code effective as of the

 Conversion Date, (ii) establishing a deadline for filing final chapter 11 professional fee

 applications, and (iii) granting related relief.

                                             BASIS FOR RELIEF

          25.      Section 1112(a) of the Bankruptcy Code provides that a debtor may convert a

 case to chapter 7 as a matter of right. See H.R. Rep. No. 95-595, 1st Sess. 405 (1977)

 (“Subdivision (a) gives the debtor an absolute right to convert a voluntarily commenced

 chapter 11 case in which the debtor remains in possession to a liquidation case”); S. Rep.

 No. 95-989, 95th Cong., 2d Sess. 117 (1978) (same); see also Tex. Extrusion Corp. v. Lockheed

 Corp. (In re Tex. Extrusion Corp.), 844 F.2d 1142 (5th Cir. 1988) (noting that “a debtor has the

 absolute right to convert [its] Chapter 11 case to a Chapter 7 case”). The only three

 circumstances where a debtor is precluded from exercising that right are where (i) the debtor is

 not a debtor in possession; (ii) the case was originally commenced as an involuntary case under

 chapter 11; or (iii) the case was converted to a case under chapter 11 other than at the debtor’s

 request. 11 U.S.C. § 1112(a). None of those exceptions is applicable in these cases. Therefore,


          3
            Although approximately $10 million in administrative claims have been filed in the Debtors’ chapter 11
 cases, the Debtors have not reconciled those claims and estimate, for the purposes of calculating the above-
 referenced shortfall, that approximately $2 million in administrative claims will ultimately be allowed.


                                                          8
 61893/0001-40462663v2
Case 21-10269-ABA           Doc 363    Filed 04/07/21 Entered 04/07/21 09:26:19              Desc Main
                                      Document     Page 9 of 11



 the Debtors are entitled, as an absolute right, to convert their chapter 11 cases to cases under

 chapter 7.

          26.      The Debtors respectfully submit that conversion of these chapter 11 cases to cases

 under chapter 7 is in the best interests of the Debtors’ estates and creditors. Although there is

 some cash remaining in the Debtors’ estates and the Debtors will continue to receive certain

 amounts reconciled pursuant to that certain Transition Services Agreement entered into between

 the Debtors and the Buyer in connection with the Sale, the Debtors are unable to fund their

 ongoing administrative expenses or prosecute a chapter 11 plan. Accordingly, the Debtors

 believe there is no reasonable likelihood that the Debtors could confirm and consummate a

 chapter 11 plan, and respectfully submit that a chapter 7 trustee will be able to more efficiently

 and effectively bring these cases to their conclusion.

          27.      Accordingly, the Debtors respectfully request that the Court enter an order

 converting the Debtors’ cases from chapter 11 to chapter 7, effective as of the Conversion Date.

          28.      The Debtors further request that the Court establish a deadline of thirty (30) days

 after the Conversion Date for Professionals to file their final fee applications (the “Final Fee Bar

 Date”). This will enable the Debtors’ estates to definitively determine the final amount owed to

 Professionals for chapter 11 expenses to be paid from the Carve-Out Reserve Accounts (with any

 remaining balance therein being paid over to the Buyer in accordance with the Final Cash

 Collateral Order and Stalking Horse APA, respectively).

          29.      The Debtors further request that the Court discharge Omni Agent Solutions, the

 Debtors’ retained claims and noticing, from its engagement upon the Conversion Date.




                                                     9
 61893/0001-40462663v2
Case 21-10269-ABA           Doc 363 Filed 04/07/21 Entered 04/07/21 09:26:19                Desc Main
                                   Document    Page 10 of 11



                                                NOTICE

          30.      Notice of this Motion has been given to (i) the Office of the United States Trustee

 for Region 3; (ii) counsel to the Committee Pachulski Stang Ziehl & Jones LLP, 780 Third

 Avenue, 34th Floor, New York, NY 10017, Attn: Bradford J. Sandler, Robert J. Feinstein, Paul J.

 Labov, and Steven W. Golden and Kelley Drye & Warren LLP, One Jefferson Road, Second

 Floor, Parsippany, NJ 07054, Attn: James S. Carr and Dana P. Kane, (iii) Simon Property Group,

 Inc., 225 West Washington Street, Indianapolis, IN 46204, Attn: Ronald M. Tucker; (iv) counsel

 for the Debtors’ prepetition senior secured lenders and Buyer, Riemer & Braunstein LLP, Times

 Square Tower, Suite 2506, Seven Times Square, New York, New York 10036, Attn: Steven E.

 Fox; (v) the Internal Revenue Service; (vi) the United States Attorney’s Office for the District of

 New Jersey; (vii) the Office of the Attorney General for the State of New Jersey; (viii) the

 United States Securities and Exchange Commission; (ix) counsel to all known secured creditors;

 (x) all parties that have filed notices of appearance in these chapter 11 cases (collectively, the

 “Notice Parties”). The Debtors submit that, in view of the facts and circumstances, such notice

 is sufficient and no other or further notice need be provided.

                               [remainder of page left intentionally blank]




                                                    10
 61893/0001-40462663v2
Case 21-10269-ABA         Doc 363 Filed 04/07/21 Entered 04/07/21 09:26:19                 Desc Main
                                 Document    Page 11 of 11



           WHEREFORE, the Debtors respectfully request that the Court enter the Proposed

 Order: (i) converting the Debtors’ chapter 11 cases to cases under chapter 7 of the Bankruptcy

 Code, effective as of the Conversion Date, (ii) establishing a deadline for filing final chapter 11

 fee applications, and (iii) granting such other and further relief as the Court may deem just and

 proper.


  DATED: April 7, 2021                       Respectfully submitted,

                                             COLE SCHOTZ P.C.
                                             Attorneys for Debtors
                                             and Debtors in Possession

                                             /s/ Michael D. Sirota
                                             Michael D. Sirota (msirota@coleschotz.com)
                                             Felice R. Yudkin (fyudkin@coleschotz.com)
                                             Jacob S. Frumkin (jfrumkin@coleschotz.com)
                                             Matteo Percontino (mpercontino@coleschotz.com)
                                             Rebecca W. Hollander (rhollander@coleschotz.com)
                                             Court Plaza North
                                             25 Main Street
                                             P.O. Box 800
                                             Hackensack, New Jersey 07602-0800
                                             Telephone: (201) 489-3000
                                             Facsimile: (201) 489-1536




                                                  11
 61893/0001-40462663v2
